OPINION
MCKEE, Circuit Judge.
Carolyn Hidy appeals from the district court’s decision that her action under the Employee Retirement Income Security Act (“ERISA”), § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), in which she alleged that she was improperly denied long term disability benefits, was time-barred in light of our holding in Syed v. Hercules Inc., 214 F.3d 155 (3d Cir.2000).
Inasmuch as we write only for the parties, it is not necessary to recite the factual or procedural background of this case. Moreover, in its Memorandum Opinion, the district court carefully and completely explained its reasons for finding that Hidy’s claim is time-barred. Hidy v. TIAA Group Long Term Disability Benefits Ins. Policy, 2002 WL 450084 (D.Del. March 19, 2002). We can add nothing to the district court’s thoughtful analysis, and we will not attempt to gild the lily by engaging in a redundant discussion simply to reach the same result.
Accordingly, we will affirm the district court substantially for the reasons set forth in the district court’s opinion without further elaboration.